Citation Nr: 0635640	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1968 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.

This matter was previously before the Board in May 2000, 
April 2001 and July 2003.  On those occasions, remands were 
ordered to accomplish additional development.

In October 2006 the veteran submitted additional evidence in 
support of his claim.  The veteran requested that his case be 
remanded to the Agency of Original Jurisdiction (AOJ) so that 
they could review the new submissions to the record.  
However, because the instant decision constitutes a complete 
grant of the benefits sought on appeal, a remand is not 
necessary.  


FINDINGS OF FACT

The competent  medical evidence is in equipoise as to whether  
the veteran's currently diagnosed Hepatitis C is causally 
related to active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's disposition in this matter, the application of the 
VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is seeking entitlement to service connection for 
Hepatitis C.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The evidence of record clearly indicates a diagnosis of 
Hepatitis C.  Indeed, a December 1998 liver biopsy revealed 
findings compatible with hepatitis C.  A January 1999 
pathology report from UPMC Health System confirm that 
diagnosis, as do VA records dated in 1999.  Therefore, a 
current diagnosis is established and the first element of a 
service connection claim has been satisfied.  Moreover, the 
remaining elements of a service connection claim have also 
been met, as will be discussed below.  

In the present case, the service medical records do not show 
complaints or treatment for hepatitis or any other liver 
disease.  However, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Here, there is competent 
medical evidence that indicates the veteran's Hepatitis C, 
diagnosed in the late 1990s, was incurred in active service.  
Specifically, the veteran reported in May 1999 and November 
1999 statements that he was inoculated with air guns during 
service that were not sterilized between uses.  He cites this 
as the cause of his Hepatitis C and the claims file contains 
medical evidence confirming that assertion.  In this vein, 
the Board calls attention to a March 2001 statement written 
by Philip C. Delich, M.D., at the University of Southern 
California Keck School of Medicine.  Dr. Delich stated that, 
given the veteran's denial of other risk factors, it was at 
least as likely as not that he contracted Hepatitis C from 
his injections with used needles during boot camp.

A January 2004 VA compensation and pension note contains the 
opinion that the veteran's hepatitis C was not as likely as 
not due to active service.  However, that opinion was not 
accompanied by any supporting rationale.  As such, it does 
not definitively rebut Dr. Delich's statement made in March 
2001.  Moreover, a subsequent July 2006 opinion contained no 
definitive answer as to the etiology of the veteran's 
hepatitis.  That opinion noted that, even when individuals 
did not face risk factors, in 15 to 25 percent of cases the 
source of infection was unknown.  Thus, the veteran's 
hepatitis was not necessarily the result of infected needles 
in service but could have been contracted at any time.  
However, that examiner did confirm that the veteran could 
have acquired hepatitis in service followed by a long 
asymptomatic period.  This happened frequently in such 
patients.  He also noted that the symptoms of chronic hepatic 
are so vague that the symptoms could be overlooked for years.  

Thus, the evidence of record contains an opinion of etiology 
favorable to the veteran's claim, another probative opinion 
that rejects the veteran's claim, and a third opinion that 
does not resolve the question.  Under such circumstances, it 
is found that the evidence supports a grant of service 
connection, applying the benefit of the doubt doctrine 
pursuant to 38 U.S.C.A. § 5107 and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
hepatitis C is granted.


ORDER

Service connection for Hepatitis C is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


